DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11, 17, 18, 24, & 25 have been amended.
Claims 2-10 have been previously cancelled.
Claims 1 and 11-29 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant' s remarks, see Page(s) 10, filed 21 July 2022, with respect to the claim objections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the claim objections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 11-13, filed 21 July 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15, 17, 21, 22, 24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Pre-Grant Pub. No. 20160189324), in view of Sriram (U.S. Pre-Grant Pub. No. 20190294889), in further view of Volz (U.S. Pre-Grant Pub. No. 20120323643).
In regards to claim 1, although Eramian teaches the following limitations:
A computerized vehicle management system, comprising: a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations (Eramian: ¶92-93 disclose of a computerized parking management system comprising one or more processors executing one or more sequences of instructions contained in system memory component to perform particular functions and/or operations) comprising:
receiving a request for an available parking space for a vehicle from a user device associated with the vehicle (Eramian: ¶26-29, ¶43 disclose receiving a request from a user mobile device to park), the request including user preferences for the available parking space (Eramian: ¶79-80 discloses that the user may specify the parking space that they prefer).

Although Eramian teaches of a plurality of cameras used to capture information about the vehicles and parking area (Eramian: ¶16-17, ¶28, ¶47, ¶59-61, ¶74, ¶78), the reference does not explicitly state capturing images and providing them to a computer vision machine learning model for analysis.
However, Sriram teaches:
capturing, using one or more cameras at a parking lot, first image data associated with the vehicle (Sriram: ¶36-37, ¶41 disclose of a smart area monitoring system consisting of image sensors, e.g., cameras, to capture image data);
providing the first image data to a computer vision machine learning model to identify vehicle specific parameters (Sriram: ¶37, ¶48, ¶60, ¶65-69, ¶72 disclose processing the image data using computer vision techniques and a machine learning model in order to determine vehicle attributes);
determining the vehicle specific parameters based on a first output of the computer vision machine learning model, wherein the vehicle specific parameters include a make, a model, a length, and a width of the vehicle (Sriram: ¶60, ¶67-69 disclose analyzing the camera data to determine vehicle/object attributes such as license plate number, color, make, model, length, and width);
capturing, using the one or more cameras at the parking lot, second image data associated with the parking lot (Sriram: ¶36-37, ¶41 disclose of a smart area monitoring system consisting of image sensors, e.g., cameras, to capture image data);
providing the second image data to the computer vision machine learning model to determine a condition of the parking lot indicating availability of a parking space within the parking lot (Sriram: ¶37, ¶48, ¶60, ¶65-69, ¶72 disclose processing the image data using computer vision techniques and a machine learning model in order to determine parking area occupancy status);
determining the condition of the parking lot based on a second output of the computer vision machine learning model (Sriram: ¶35-39, ¶64, ¶69-70 disclose analyzing the image data to determine occupancy status of the parking areas).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer vision machine learning model, as taught by Sriram, into the system and method of Eramian. One of ordinary skill in the art would have been motivated to make this modification in order to provide “enhanced security, increased convenience, and reduced traffic congestion and pollution” (Sriram: ¶8).

Eramian goes on to teach:
determining if the parking lot has the available parking space to fit the vehicle based on the user preferences and the length and the width of the vehicle determined based on the first image data (Eramian: ¶17, ¶28, ¶47, ¶59-60, ¶74, ¶79-80, ¶89 discloses determining a list of available parking space that the will accommodate the determined size of the vehicle and the preferences of the user);
assigning the vehicle to the available parking space upon determining that the available parking space can fit the vehicle (Eramian: ¶17, ¶28, ¶47, ¶59-60, ¶74, ¶79-80, ¶89-90 discloses selecting the parking space that the will accommodate the determined size of the vehicle).

Although Eramian teaches communicating the parking space to the user (Eramian: ¶89-90) and that the parking system may comprise an automated or manual gate to permit access to the parking area (Eramian: ¶37), Eramian does not explicitly state that the parking gate may permit access in response to the acceptance of a parking space.
However, Volz teaches:
transmitting a message, to the user device associated with the vehicle, to accept the assignment of the vehicle to the available parking space (Volz: ¶54, ¶154, ¶164 discloses that the user may receive the parking offer and may accept or reject the parking offer).
in response to acceptance of the assignment of the vehicle to the available parking space from the user device, transmitting an instruction to an access control mechanism at the parking lot to permit access to the available parking space by the vehicle (Volz: ¶54, ¶60, ¶106, ¶154, ¶164 discloses that the user may accept the parking offer and in response the system may raise a gate to permit entry to the parking facility).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking gate access, as taught by Volz, into the system and method of Eramian and Sriram. One of ordinary skill in the art would have been motivated to make this modification in order to “allow for more efficient and more cost effective parking facility management” (Volz: ¶27).

In regards to claim 14, Eramian, Sriram, and Volz teach the computerized vehicle management system of claim 1. Eramian further teaches wherein the request for the available parking space includes information associated with the vehicle including at least one of the length and the width of the vehicle, a license plate number, Vehicle Identification Number (VIN), and a make and model of the vehicle to determine if the available parking space can fit the vehicle (Eramian: ¶17, ¶26-29, ¶43, ¶79-80 disclose receiving a request from a user mobile device to park, wherein the request may include preferences, vehicle make, vehicle model, vehicle size).

In regards to claim 15, Eramian, Sriram, and Volz teach the computerized vehicle management system of claim 1. Eramian further teaches wherein the length and the width of the vehicle is determined by one or more sensors located at an entrance to the parking lot (Eramian: ¶17, ¶28, ¶47, ¶59-60, ¶74 discloses that the system consists of sensors and/or cameras to capture information such as make, model, and size).

In regards to claim 17, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 17.

In regards to claim 21, Eramian, Sriram, and Volz teach the computer-implemented method of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 14 and therefore is rejected for the same reasons set forth above for claim 14. 

In regards to claim 22, Eramian, Sriram, and Volz teach the computer-implemented method of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 15 and therefore is rejected for the same reasons set forth above for claim 15.

In regards to claim 24, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 24.

In regards to claim 28, Eramian, Sriram, and Volz teach the non-transitory computer-readable storage medium of claim 24. Additionally, the claim recites the same or similar limitations as those addressed above in claim 14 and therefore is rejected for the same reasons set forth above for claim 14.

In regards to claim 29, Eramian, Sriram, and Volz teach the non-transitory computer-readable storage medium of claim 24. Additionally, the claim recites the same or similar limitations as those addressed above in claim 15 and therefore is rejected for the same reasons set forth above for claim 15.
 
Claims 11, 12, 16, 18, 19, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Pre-Grant Pub. No. 20160189324), in view of Sriram (U.S. Pre-Grant Pub. No. 20190294889), in further view of Volz (U.S. Pre-Grant Pub. No. 20120323643) and Lazic (U.S. Pre-Grant Pub. No. 20170365170).
In regards to claim 11, Eramian, Sriram, and Volz teach the computerized vehicle management system of claim 1. Although Eramian teaches guiding the vehicle around the parking facility to the available parking space (Eramian: ¶59-60, ¶70-71), Eramian does not explicitly state determining if the vehicle can arrive at the parking space without collision with other vehicles.
However, Lazic teaches wherein the operations further comprising: determining if the vehicle can arrive the available parking space without a collision with one or more other vehicles in the parking lot based on the length and the width of the vehicle and a configuration of the one or more other vehicles in the parking lot (Lazic: ¶16, ¶45, ¶48, ¶52-54, & Figs. 3-6 disclose determining a dynamic route through the parking area to navigate the vehicle to the suitable parking space, while avoiding other parked vehicles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle routing of Lazic, into the system and method of Eramian, Sriram, and Volz. One of ordinary skill in the art would have been motivated to make this modification in order to “enable the vehicle to reach the parking position” and to “enable a space efficient way of parking vehicles in a parking slot free manner, as well as a good vehicle cluster management abilities” (Lazic: ¶10-11).

In regards to claim 12, Eramian, Sriram, and Volz teach the computerized vehicle management system of claim 1. Although Eramian teaches guiding the vehicle around the parking facility to the available parking space (Eramian: ¶59-60, ¶70-71), Eramian does not explicitly state rearranging already parked vehicles.
However, Lazic teaches wherein the operations further comprising: determining a rearrangement of one or more other vehicles within the parking lot (Lazic: ¶15-16, ¶18-19, ¶45, ¶58 disclose determining a rearrangement of already parked vehicles in order to create available parking spaces).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle rearrangement of Lazic, into the system and method of Eramian, Sriram, and Volz. One of ordinary skill in the art would have been motivated to make this modification in order to “enable a space efficient way of parking vehicles in a parking slot free manner, as well as a good vehicle cluster management abilities” (Lazic: ¶10).

In regards to claim 16, Eramian, Sriram, and Volz teach the computerized vehicle management system of claim 1. Although Eramian teaches determining “time remaining” on a parking reservation (Eramian: ¶82), Eramian does not explicitly state determining an availability based on the time other vehicles are scheduled to arrive or depart.
However, Lazic teaches wherein the determining if the parking lot has the available parking space to fit the vehicle is further based on a factoring time when one or more other vehicles is scheduled to arrive or depart the parking lot (Lazic: ¶13-14, ¶17, ¶52-56 disclose that the system may determine available parking space assignments further based on scheduled arrival and exit times).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking availability of Lazic, into the system and method of Eramian, Sriram, and Volz. One of ordinary skill in the art would have been motivated to make this modification in order to “enable a space efficient way of parking vehicles in a parking slot free manner, as well as a good vehicle cluster management abilities” (Lazic: ¶10).

In regards to claim 18, Eramian, Sriram, and Volz teach the computer-implemented method of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 11 and therefore is rejected for the same reasons set forth above for claim 11. Furthermore, the rationale to combine the prior art set forth above for claim 11 applies to the rejection of claim 18.

In regards to claim 19, Eramian, Sriram, and Volz teach the computer-implemented method of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 12 and therefore is rejected for the same reasons set forth above for claim 12. Furthermore, the rationale to combine the prior art set forth above for claim 12 applies to the rejection of claim 19.

In regards to claim 23, Eramian, Sriram, and Volz teach the computer-implemented method of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 16 and therefore is rejected for the same reasons set forth above for claim 16. Furthermore, the rationale to combine the prior art set forth above for claim 16 applies to the rejection of claim 23.

In regards to claim 25, Eramian, Sriram, and Volz teach the non-transitory computer-readable storage medium of claim 24. Additionally, the claim recites the same or similar limitations as those addressed above in claim 11 and therefore is rejected for the same reasons set forth above for claim 11. Furthermore, the rationale to combine the prior art set forth above for claim 11 applies to the rejection of claim 25.

In regards to claim 26, Eramian, Sriram, and Volz teach the non-transitory computer-readable storage medium of claim 24. Additionally, the claim recites the same or similar limitations as those addressed above in claim 12 and therefore is rejected for the same reasons set forth above for claim 12. Furthermore, the rationale to combine the prior art set forth above for claim 26 applies to the rejection of claim 19.

Claims 13, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Pre-Grant Pub. No. 20160189324) in view of Sriram (U.S. Pre-Grant Pub. No. 20190294889), in further view of Volz (U.S. Pre-Grant Pub. No. 20120323643), Lazic (U.S. Pre-Grant Pub. No. 20170365170), and Kim (U.S. Patent No. 10262537).
In regards to claim 13, Eramian, Sriram, Volz, and Lazic teach the computerized vehicle management system of claim 12. Although Lazic teaches determining a rearrangement of already parked vehicles in order to create available parking spaces (Lazic: ¶18), Lazic does not explicitly state that the rearrangement may be determined based on a threshold number of moves and a time period.
However, Kim teaches wherein the rearrangement of the one or more other vehicles within the parking lot is determined based on a threshold number of moves and a time period required for the rearrangement (Kim: Col. 26, Lines 4-18 & Col. 35, Lines 44-64 disclose determining that a relocatable vehicle satisfies a threshold value such as the number of movements and a number of minutes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold value, as taught by Kim, into the system and method of Eramian, Sriram, Volz, and Lazic. One of ordinary skill in the art would have been motivated to make this modification in order to “flexibly and efficiently optimize, and in some cases maximize, utilization of space in a variety of different parking scenarios” (Kim: Col. 5, Line 66 – Col. 6, Line 1).

In regards to claim 20, Eramian, Sriram, Volz, and Lazic teach the computer-implemented method of claim 19. Additionally, the claim recites the same or similar limitations as those addressed above in claim 13 and therefore is rejected for the same reasons set forth above for claim 13. Furthermore, the rationale to combine the prior art set forth above for claim 13 applies to the rejection of claim 20.

In regards to claim 27, Eramian, Sriram, Volz, and Lazic teach the non-transitory computer-readable storage medium of claim 26. Additionally, the claim recites the same or similar limitations as those addressed above in claim 13 and therefore is rejected for the same reasons set forth above for claim 13. Furthermore, the rationale to combine the prior art set forth above for claim 13 applies to the rejection of claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628